Citation Nr: 1807586	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-34 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim for service connection for pes planus.

2. Whether new and material evidence has been received in order to reopen a claim for service connection for a low back disability.

3. Entitlement to service connection for a bilateral knee disability, to include as secondary to pes planus.

4. Entitlement to service connection for a bilateral ankle disability, to include as secondary to pes planus.

5. Entitlement to service connection for depression, to include as secondary to pes planus.

6. Entitlement to service connection for a cervical spine injury, to include as secondary to a low back disability.

7. Entitlement to service connection for obstructive sleep apnea.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for pes planus.

10. Entitlement to service connection for a low back disability.

11. Entitlement to service connection for bilateral hearing loss.

12. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Diane Olsen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2010, September 2011, and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as well as Atlanta, Georgia. Jurisdiction currently remains with the RO in Atlanta, Georgia.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing has been associated with the record.  

The Board notes that the Veteran voluntarily cancelled the VA examinations scheduled in January 2014 to assess his bilateral knee disability, bilateral ankle disability, cervical spine disability, depression, pes planus, and low back disability.  However, the Veteran underwent a VA examination for his pes planus in May 2010. The Board has considered whether new VA examinations are necessary for the remaining claims and will address this regarding the relevant disabilities in the body of the decision.

The Board also notes that the August 2010 rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU). However, the Veteran did not express disagreement with this decision within the one year time period permitted by law. See 38 U.S.C. § 7105 (b), (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017). Thus, the October 2011 notice of disagreement submitted by the Veteran's representative with regards to this issue is not valid and the issue of entitlement to TDIU is not currently on appeal.

The issues of entitlement to service connection for pes planus, a low back disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A final August 2005 rating decision denied the Veteran's claims for service connection for pes planus and a low back disability because the evidence failed to demonstrate a nexus between the disabilities and military service; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

2. Additional evidence associated with the claims file since the August 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for pes planus, and it raises a reasonable possibility of substantiating the claim.

3. Additional evidence associated with the claims file since the August 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for a low back disability, and it raises a reasonable possibility of substantiating the claim.

4. The Veteran has not been diagnosed with a bilateral knee disability during the pendency of his claim.

5. The Veteran has not been diagnosed with a bilateral ankle disability during the pendency of his claim.

6. The preponderance of the evidence shows that the Veteran's depression did not have its onset in service and is not etiologically related to service.

7. The preponderance of the evidence shows that the Veteran's cervical spine disability is not related to service and did not manifest itself to a compensable degree within one year of service .

8. The preponderance of the evidence shows that the Veteran's obstructive sleep apnea did not have its onset in service and is not etiologically related to service.

9. The preponderance of the evidence shows that the Veteran's hypertension is not related to service and did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1. The August 2005 rating decision that denied service connection for pes planus and a low back disability is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2. As evidence received since the August 2005 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for pes planus are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. As evidence received since the August 2005 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a low back disability are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for entitlement to service connection for a bilateral knee disability have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5. The criteria for entitlement to service connection for a bilateral ankle disability have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6. The criteria for service connection for depression have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7. The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8. The criteria for entitlement to service connection for obstructive sleep apnea have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 U.S.C. § 5108; 38 C.F.R. § 3.104 (a). The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105 (b), (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim. 38 U.S.C. § 5108 (2012). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for pes planus and a low back disability were denied in an August 2005 rating decision. The RO determined that the evidence of record failed to demonstrate that the Veteran's pes planus was aggravated by service or that he had a diagnosed back condition related to service. At the time of the August 2005 rating decision, the evidence of record included service treatment records and partial private treatment records.

The Veteran was notified of the decision and his appellate rights in August 2005. However, he did not file a notice of disagreement in response to the rating decision. No further communication regarding his claim was received until November 2009, when VA received his petition to reopen. Therefore, the August 2005 rating decision is final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the August 2005 decision includes the Veteran's testimony from the December 2016 Board hearing; post-service VA treatment records; additional private treatment records; and a May 2010 VA examination report. At the Board hearing, the Veteran testified that he did not have pes planus prior to enlistment and that his foot problems developed during service, as a result of running and walking in combat boots. He also stated that his low back disability was the result of lifting heavy objects during service. Additionally, a December 2010 private treatment record noted a diagnosis of lumbar spondylosis. Thus, the added evidence of record raises the question of whether the Veteran's pes planus was, in fact, aggravated by service. It also includes the diagnosis of a back disability, along with his reports of an in-service back injury.

The Board finds that such evidence is new because it was not before the RO at the time of the August 2005 rating decision. Furthermore, this evidence is material because when considered with the previous evidence of record it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection; namely the potential aggravation of his pes planus due to physical activities in-service, as well as a possible relationship between his diagnosed low back disability and his military service. Thus, the Board finds that the evidence submitted is both new and material, and the claims for entitlement to service connection for pes planus and a low back disability are reopened.

III. Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2016). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis and hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

A. Bilateral Knee Disability

Service treatment records do not reflect any complaints, diagnoses, or treatment related to the Veteran's knees prior to separation.

Post-service treatment records document his reports of knee pain, but do not contain an actual diagnosis of a bilateral knee condition.

At the December 2016 hearing, the Veteran testified that he believed his pes planus caused him to put more weight on his knees and to alter his gait in order to compensate for his foot pain. See December 2016 Hearing Testimony p. 25.

Although the Veteran may experience knee pain, the evidence shows no current bilateral knee disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability). A current disability is one shown at some time during the period beginning proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). In this case there is no evidence of a diagnosis related to the bilateral knees for many years prior to the current claim. During service, there is no documentation of any complaints, treatment, or diagnoses related to a knee condition. Furthermore, post-service treatment records do not contain any discussion of a knee diagnosis, other than notations of knee pain.  
In this regard, the Court has said that a symptom alone, like pain, is not a disability for VA compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). In the absence of proof of a present disability there can be no valid claim.

Although the Veteran is competent to report observable complaints such as knee pain, he is not competent to provide a diagnosis to account for such complaints. Rather this question requires medical expertise due to the complex nature of the musculoskeletal system. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As such, the preponderance of the evidence is against service connection for a bilateral knee disability. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

B. Bilateral Ankle Disability

Service treatment records do not reflect any complaints, diagnoses, or treatment related to the Veteran's ankles prior to separation.

Post-service treatment records document his reports of ankle pain, but do not contain an actual diagnosis of a bilateral ankle condition.

As noted above, the Veteran testified that he believed his pes planus caused him to put more weight on his ankles and to alter his gait in order to compensate for his foot pain.

Although the Veteran may experience ankle pain, the evidence shows no current bilateral ankle disability. See Brammer, supra; see Romanowsky, supra. In this case there is no evidence of a diagnosis related to the bilateral ankles for many years prior to the current claim. During service, there is no documentation of any complaints, treatment, or diagnoses related to an ankle condition.  Furthermore, post-service treatment records do not contain any discussion of an ankle diagnosis, other than notations of ankle pain, which is not a disability for VA compensation purposes. See Sanchez-Benitez supra. In the absence of proof of a present disability there can be no valid claim.

Although the Veteran is competent to report observable complaints such as ankle pain, he is not competent to provide a diagnosis to account for such complaints. Rather this question requires medical expertise due to the complex nature of the musculoskeletal system. See Jandreau, supra.

As such, the preponderance of the evidence is against service connection for a bilateral ankle disability. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

C. Depression

The Veteran has been diagnosed with depression during the appeal period.  See September 15, 2016 VA Treatment Record. Thus, the first element of a service connection claim is satisfied. The Veteran asserts that his depression is the result of his pes planus, which he claims is related to service. The second element of direct service connection is not satisfied because the Veteran did not have depression or any psychiatric disorders in service, nor has there been probative evidence submitted that any in-service disease or injury caused depression. 

The evidence of record does not support the Veteran's primary theory of service connection: that his depression was caused by his pes planus. The Board notes that the issue of entitlement to service connection for pes planus is being remanded for additional development. However, even if service connection for pes planus was granted, service connection would not be warranted on a secondary basis. Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) (2017). 

In this case, the preponderance of the evidence is against a finding that there is a link between the Veteran's depression and his pes planus. Therefore, the issue of service connection for depression is not inextricably intertwined with the issue of entitlement to service connection for pes planus because the outcome of that claim will not impact the finding with regard to depression. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

There is no medical evidence of record indicating that the Veteran's depression was linked to his pes planus. The only evidence in support of a link between the Veteran's pes planus and his depression is his own lay assertion, which was advanced at the December 2016 hearing. Specifically, he testified that his depression developed because of his foot pain and his medical discharge from service. See December 2016 Hearing Testimony p. 29.

As discussed above, lay persons are competent to provide opinions on some medical issues. See Kahana, supra. In this case, the Veteran is not competent to render an etiology opinion for his depression. Determining the etiology of the Veteran's depression requires medical inquiry into psychological processes and functioning. Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Because the Veteran's lay opinion is not competent in this case it is therefore not probative. It cannot satisfy the nexus element of a service connection claim. Therefore, service connection may not be established based upon the Veteran's assertion that his depression was caused by his military service. Additionally, it may not be established as secondary to pes planus, even if service connection for pes planus was granted by the RO on remand. 

As such, the preponderance of the evidence is against service connection for depression, to include as secondary to his pes planus. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. As there is no indication in the evidence that the depression is related to service, there is no duty to provide the Veteran with a VA examination. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

D. Cervical Spine Disability

The Veteran has been diagnosed with degenerative disc disease during the appeal period. See May 9, 2010 Treatment Record from Jackson North Medical Center. Thus, the first element of a service connection claim is satisfied. The Veteran advances two theories of in-service occurrence. First, he asserts that his neck disability is the result of his low back disability, which he claims was caused by heavy lifting during service. Second, he asserts that it was caused directly by the reported heavy lifting. The Board finds that the Veteran's reports of heavy lifting during his military service satisfies the second element of direct service connection. However, it is noted that service treatment records do not document any complaints, treatment, or diagnoses related to a neck injury during service. 

The evidence of record does not support the Veteran's primary theory of service connection: that his cervical spine disability was caused by his low back disability. The Board notes that the issue of entitlement to service connection for a low back disability is being remanded for additional development. However, even if service connection for the low back disability was granted, service connection would not be warranted on a secondary basis. See 38 C.F.R. § 3.310 (a) (2017). 

In this case, the preponderance of the evidence is against a finding that there is a link between the Veteran's cervical spine and low back disabilities. Therefore, the issue of service connection for a cervical spine disability is not inextricably intertwined with the issue of entitlement to service connection for the low back disability because the outcome of that claim will not impact the finding with regard to the cervical spine disability. See Harris, supra.

There is no medical evidence of record indicating that the Veteran's cervical spine disability is linked to his low back disability. The only evidence in support of a link between the two is his own lay assertion, which was advanced at the Board hearing. Specifically, he testified that his neck disability developed because of his weight distribution due to his low back disability. See December 2016 Hearing Testimony p. 27.

As discussed above, lay persons are competent to provide opinions on some medical issues. See Kahana, supra. In this case, the Veteran is not competent to render an etiology opinion for his cervical spine disability. Determining the etiology of the Veteran's neck disability requires medical inquiry into biological processes, anatomical relationships, and physiological functioning. Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Because the Veteran's lay opinion is not competent in this case, it is therefore not probative. It cannot satisfy the nexus element of a service connection claim. Therefore, service connection may not be established based upon the Veteran's assertion that his cervical spine disability was caused by heavy lifting during military service. Additionally, it may not be established as secondary to his low back disability, even if service connection for the lower back was granted by the RO on remand. 

Furthermore, the preponderance of the evidence is against a finding that the Veteran's cervical spine disability manifested to a compensable degree within one year of his separation from active military service. There is no dispute that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine. However, he was not diagnosed or treated for a neck disability in service. Likewise, there is no evidence in the record showing that he was diagnosed with or treated for a cervical spine disability within one year of his separation from active duty service, or that this disability manifested to a compensable degree during that time. The first notation in the record referencing neck pain is in August 2004. Thus, the Board finds that the Veteran's cervical spine disability did not manifest within one year of separation from active duty. 38 C.F.R. §§ 3.307, 3.309.

As such, the preponderance of the evidence is against service connection for a cervical spine disability, to include as secondary to a low back disability. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. As there is no indication in the evidence that the cervical spine disability is related to service, there is no duty to provide the Veteran with a VA examination. McLendon, supra; see 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

E. Obstructive Sleep Apnea

Post-service VA treatment records indicate that the Veteran has been diagnosed with obstructive sleep apnea. See September 15, 2016 VA Treatment Record.

The Board finds that service connection is not warranted for obstructive sleep apnea. Initially, the Board finds a preponderance of the evidence shows that sleep apnea was not present during active duty. The Veteran testified that he experienced poor sleep habits during service, specifically that it would take him a long time to fall asleep and that he had difficulty breathing while asleep. See December 2016 Hearing Transcript p. 20-21. His service treatment records do not show any complaints, treatment or diagnoses related to sleep apnea. Applicable clinical evaluation was normal throughout service, and the earliest post-service evidence of sleep apnea, in which a treatment provider noted a "possibility" of sleep apnea, is dated in December 2010, approximately 30 years after separation. In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Here, there is no competent evidence of record indicating that the diagnosed sleep apnea is due to any disease or injury from military service. Although the Veteran contends that his sleep apnea is related to his military service, the record does not include probative evidence linking his sleep apnea to service. The Board notes that although the Veteran linked his sleep apnea to his military service, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus. See Jandreau, supra. 

As such, the preponderance of the evidence is against service connection for a sleep apnea. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. As there is no indication in the evidence that the sleep apnea is related to service, there is no duty to provide the Veteran with a VA examination. McLendon, supra; see 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

F. Hypertension

The Veteran, in hearing testimony, contends that his diagnosed hypertension is related to his military service. 

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101). Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling. 38 C.F.R. § 4.104, (Diagnostic Code 7101). Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

In this case, the preponderance of the evidence is against a finding that the Veteran's hypertension had its onset in or is related to an injury or disease incurred in service, or manifested to a compensable degree within one year of his separation from active military service. There is no dispute that the Veteran has a current diagnosis of hypertension. See September 15, 2015 VA Treatment Record. His service treatment records show that he was not diagnosed or treated for hypertension or high blood pressure, nor is there evidence that he demonstrated high blood pressure in service. 

Likewise, there is no evidence in the record showing that he was diagnosed with or treated for hypertension or high blood pressure within one year of his separation from active duty service, or that his hypertension manifested to a compensable degree during that time. The first notation in record referencing high blood pressure is in September 2003. His blood pressure at that time was 160/110. Furthermore, the Veteran testified he was not diagnosed with hypertension until around 2000 or 2002, roughly 20 years after his separation from service. See December 2016 Hearing Testimony p. 19. Thus, the Board finds that the Veteran's hypertension did not manifest within one year of separation from active duty. 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that the hypertension is related to his military service, the record does not include probative evidence linking his hypertension to service. The Board notes that although the Veteran linked his hypertension to his military service, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus. See Jandreau, supra. 

As such, the preponderance of the evidence is against service connection for a hypertension. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. As there is no indication in the evidence that the hypertension is related to service, there is no duty to provide the Veteran with a VA examination. McLendon, supra; see 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for pes planus is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a bilateral knee disability, to include as secondary to pes planus, is denied.

Entitlement to service connection for a bilateral ankle disability, to include as secondary to pes planus, is denied.

Entitlement to service connection for depression, to include as secondary to pes planus, is denied.

Entitlement to service connection for a cervical spine injury, to include as secondary to the low back disability, is denied.
 
Entitlement to service connection for obstructive sleep apnea is denied.
 
Entitlement to service connection for hypertension is denied. 


REMAND

A review of the record indicates the existence of potentially outstanding private medical treatment records that are possibly relevant to the Veteran's remaining claims. At the December 2016 hearing, he reported that he received treatment at Mount Sinai Medical Center in Miami, Florida, shortly after separation from service in 1980. Specifically, the Veteran indicated that he received treatment at Mount Sinai for his pes planus, low back disability, and audiological disabilities. Although the RO previously sought records from that facility for the period from 2003 to the present day, records prior to 2003 have not been requested. As the record does not reflect that any effort has been made to procure these potentially outstanding records, upon remand the RO should undertake such action, and properly document all attempts, if necessary. 

Additionally, the Board notes that a January 29, 2010 VA treatment record and a September 17, 2016 VA treatment record indicate that the Veteran was given audiological evaluations on those dates. However, the numerical results of the audiograms have not been associated with the record. Thus, the complete versions of the January 29, 2010 and September 17, 2016 evaluations are outstanding and efforts must be made to obtain and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all non-duplicative VA treatment records relating to the Veteran's claims through the present day - to include the complete January 2010 and September 2016 VA audiological evaluation results.  

All attempts to procure these records should be documented, including any negative responses.

Efforts to obtain the July 2010 and September 2016 VA audiograms should continue until they are obtained; unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.

2. With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including records prior to 2003 from Mount Sinai Medical Center in Miami, Florida.

All attempts to procure these records should be documented, including any negative responses.

3. After undertaking any further development as may become indicated, readjudicate the claims. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


